 



Exhibit 10.1

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “****” HAS BEEN INSERTED IN
PLACE OF THE PORTIONS SO OMITTED.

MASTER SUPPLY AND ADVERTISING AGREEMENT

This Agreement (“Agreement”) is made this 5th day of July, 2005, by and among
Ford Motor Company, a Delaware corporation (“Ford”), and The Hertz Corporation,
a Delaware corporation (“Hertz”), and Hertz General Interest, LLC, a Delaware
limited liability company (“Entity”).

WHEREAS, the purpose of this Agreement is to set forth the terms and conditions
under which Ford will provide and Hertz will acquire Ford Vehicles for use in or
in support of businesses conducted by Hertz at various locations in the United
States, and for Hertz to advertise Ford Vehicles in the United States and for
Ford to provide a portion of the funds for Advertising Programs.

Ford and Hertz agree as follows:

1. Term of Agreement. This Agreement shall be effective for the period beginning
as of the date first written above and ending on August 31, 2010. Either party
wishing to renew this Agreement must give written notice to the other party by
June 1, 2010. This Agreement may, upon written agreement of the parties entered
prior to August 31, 2010, be renewed for an additional five year term.

2. Definitions. The terms set forth below shall have the following meanings:

Acquire — to obtain, by purchase or lease, Ford Vehicles for use in or in
support of operations at Hertz locations.

Acquisition — the act of Acquiring Vehicles.

Acquisition Year — each period of 12 months from and including September 1 to
and including the next following August 31 during the term of this Agreement.
Each such Acquisition Year shall be referred to by the calendar year next
following the commencement of the Acquisition Year. For example, the 2005
Acquisition Year shall commence on September 1, 2004, and end on August 31,
2005. Acquisition Year may also be referred to as “Model Year”. “Advertising
Year” shall refer to the same time period.

Advertising Programs — Programs carried out by Hertz in the United States,
subject to the terms and conditions of this Agreement, that feature Ford
Vehicles and promote the rental thereof.

Annual Acquisition Plan — a written plan for Acquisitions by Hertz of Ford
Vehicles for an Acquisition Year (see Section 4.1).

Base Annual Volume — defined in Section 5.2.



--------------------------------------------------------------------------------



 



2

Confidential Material — defined in Section 27.

Control — “control” (including “controlling,” “controlled by,” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a corporation
or other legal entity, whether through the ownership of voting securities, by
contract, or otherwise.

Eligible Advertising — defined in Section 13.

Ford Dealer — an independent entity in the United States authorized by Ford to
sell new Ford Vehicles under one or more dealer sales and service agreements.

Ford Fleet Programs — price incentives, guaranteed resale or repurchase
incentives or similar programs offered by Ford to purchasers of Ford Vehicles
for daily rental service in the United States.

Ford Vehicles — any new and previously unregistered Vehicles bearing the marks
“Ford”, “Mercury” or “Lincoln” as from time to time are offered for sale by Ford
in the United States to Ford Dealers for resale.

Hertz Licensee — an independent person or entity that is authorized by Hertz to
conduct a daily motor vehicle rental business in the United States under the
Hertz trademark.

Minimum Annual Volume — defined in Section 5.2.

Program Letter — the document reflecting the specific arrangements agreed by
Hertz and Ford for Ford Fleet Programs to meet the specific needs of the parties
for each Acquisition Year. The Program Letter will be subject to the terms and
conditions of this Agreement.

Vehicle — any new and unused passenger car, van or truck.

[Supply Provisions]

3. Ford’s Fleet Programs. Ford will offer to Hertz, as soon as practicable prior
to the commencement of the Acquisition Year, the Ford Fleet Programs then being
offered to other daily rental companies for the upcoming Acquisition Year. Ford
reserves the right in its sole discretion to terminate, discontinue, amend,
supplement, or modify any such Ford Fleet Programs at any time and without
cause, provided that any such action will be discussed in advance with Hertz, in
meetings attended by persons with decision-making authority, to attempt in good
faith to resolve any disagreement. After consultation between Ford and Hertz,
the parties will annually execute a Program Letter incorporating the detailed
terms of the Ford Fleet Program and modifications thereto for the coming
Acquisition Year; changes to Ford Fleet Programs will not affect the terms of
the Program Letter specifically negotiated with Hertz.

4. Annual Acquisition Plan.

4.1 On or before July 1 of each Acquisition Year, Hertz shall prepare and submit
to Ford a plan for Acquisitions by Hertz of Ford Vehicles for the following
Acquisition Year (the “Annual



--------------------------------------------------------------------------------



 



3

Acquisition Plan”) which must be agreed to by Ford. The Annual Acquisition Plan
shall specify the total volume, by model, for Acquisitions of Ford Vehicles. In
order for Hertz to prepare the Annual Acquisition Plan, not later than June 1 of
each Acquisition Year Ford will provide Hertz with the volume and mix of Ford
Vehicles likely to be made available for Acquisition for the upcoming
Acquisition Year.

4.2 Each month Hertz shall prepare and submit to Ford during the last week of
the month a revision of the Annual Acquisition Plan showing the detail of
Acquisitions of Ford Vehicles by Hertz by month and by vehicle line. Each
revision will show a firm plan for Acquisitions of Ford Vehicles by month and by
vehicle line for the next three months and, effective with the September
submission, an estimate of Acquisitions for the remainder of the Acquisition
Year. Hertz will also provide Ford a schedule of repurchase program vehicle
returns, by month and geographic area, for Ford Vehicles anticipated to be
returned in the current month and the following two months.

4.3 The mix of Ford Vehicles to be Acquired will be recorded in the Program
Letter for an Acquisition Year. Ford will use reasonable efforts to achieve the
agreed mix, and Hertz recognizes that changes to mix shall be changes determined
necessary by Ford to accommodate changes to the Ford Vehicle production plans or
Ford Vehicle option content. Hertz agrees that it will request Ford Dealers to
submit orders on a timely basis in order for Ford to schedule production of Ford
Vehicles prior to December 31 of an Acquisition Year accounting for at least 30%
of the total Ford Vehicles to be Acquired in that Acquisition Year.

5. Annual Supply Program.

5.1 Ford will develop fleet offerings for use in the daily rental business that
shall be generally competitive with those similar offerings by other automotive
manufacturers, as to terms and conditions. Hertz, in its discretion, may enter
into vehicle supply agreements with other automotive manufacturers or brands in
the United States and in other countries.

5.2 Ford agrees to provide for Acquisition by Hertz a planned volume of at least
**** Ford Vehicles for the 2005 Acquisition Year, **** Ford Vehicles for the
2006 Acquisition Year, **** Ford Vehicles for the 2007 Acquisition Year, ****
Ford Vehicles for each of the 2008 and 2009 Acquisition Years, and **** Ford
Vehicles for the 2010 Acquisition Year (“Base Annual Volume” for the applicable
Acquisition Year). Failure to achieve total Acquisitions of **** Ford Vehicles
for any Acquisition Year (“Minimum Annual Volume”) will be a material breach by
Hertz of this Agreement; provided, however, that if such failure results from
the failure of Ford to offer at least **** Ford Vehicles for Acquisition
pursuant to the terms of this Agreement such failure will not be considered a
material breach and may be subject to the provisions of Section 29. A minimum of
50% Ford Vehicles Acquired in each Acquisition Year shall be non-risk Vehicles
(repurchase).

5.3 Within 15 days after the end of an Acquisition Year, Hertz shall cause its
officer most familiar with the fleet programs offered by Ford and other
manufacturers and its Chief Financial Officer to furnish to Ford a certification
that the Ford Fleet Programs provided to Hertz are reasonably necessary for Ford
to be competitive with programs offered by other manufacturers to Hertz, or
reasonably available to Hertz.



--------------------------------------------------------------------------------



 



4

5.4 Anything in this Agreement to the contrary notwithstanding, the parties
acknowledge that the only entities authorized to purchase Ford Vehicles pursuant
to the terms of this Agreement are Hertz and Entity, and the only entities that
will purchase Ford Vehicles pursuant to the terms of this Agreement are Hertz
and Entity. Hertz shall have the right to substitute or designate another entity
or entities controlled by Hertz as the Entity.

6. Ford Vehicle Allocation.

6.1 In consideration of the obligations undertaken by Hertz, Ford shall
cooperate with Ford Dealers with which Hertz negotiates the Acquisition of Ford
Vehicles (consistent with the sales and service agreements between Ford and Ford
Dealers) to make reasonable allocations of Ford Vehicles available for resale to
Hertz, giving due consideration to the provisions of the applicable Program
Letter. Subject to any reduced allocation described in Section 6.2 or disruption
described in Section 6.3, such reasonable allocation of Ford Vehicles in any
Acquisition Year shall not be fewer than the number of Ford Vehicles Hertz has
agreed to acquire in the applicable Program Letter in a reasonable mix.

6.2 Ford may allocate fewer than the applicable Base Annual Volume of Ford
Vehicles in an Acquisition Year, it being understood that Ford is subject to
concurrent commitments to provide Ford Vehicles to Ford Dealers for other
purposes, including demand for Ford Vehicles for retail sales. In the event Ford
determines such commitments cannot be satisfied from existing Ford Vehicle
production capacity, Ford shall have the right to allocate available Ford
Vehicle production to balance those commitments in the manner it deems most
appropriate in its business judgment. In these circumstances, Ford will use
reasonable efforts to allocate to Hertz the maximum number of Ford Vehicles in
short supply.

6.3 If, because of (a) shortage or curtailment of material, labor,
transportation, or utility service; (b) any labor, product or production
difficulty; (c) any governmental action; or (d) any cause beyond the reasonable
control of Ford, Ford Vehicle production is disrupted and material numbers of
Ford Vehicles to be Acquired by Hertz are delayed as a result, then Hertz and
Ford shall negotiate in good faith to revise the affected Annual Acquisition
Plan or Plans and Program Letters so that the applicable Minimum Annual Volume
of Ford Vehicles can be Acquired.

7. Hertz Certificates on Acquisitions. As soon as practicable after each
Acquisition Year, but not later than November 30 after such Acquisition Year,
Hertz shall deliver to Ford a certificate signed by the officer of Hertz most
familiar with Acquisitions of Ford Vehicles and its Chief Accounting Officer
certifying for such Acquisition Year total Ford Vehicle Acquisitions by Hertz
and Hertz Licensees, separately stated if available. Hertz will continue a
Vehicle reporting system with respect to Ford Vehicles providing at least the
same information on Ford Vehicles provided by the system in operation upon the
execution of this Agreement. Ford may periodically examine such reporting data
on reasonable request and notice to Hertz as provided in Section 23.

8. Hertz Purchase Decision.

8.1 In the event Hertz shall Acquire fewer than the Minimum Annual Volume of
Ford Vehicles in any Acquisition Year, and the failure is not attributable to
the conditions described in



--------------------------------------------------------------------------------



 



5

Sections 6.2 or 6.3, Hertz recognizes that Ford may be harmed by the consequent
loss of profit, production and exposure of Ford Vehicles to rental customers of
Hertz who are potential purchasers of Ford Vehicles, and that the damages to
Ford would be difficult to ascertain. Accordingly, Hertz agrees to pay Ford
liquidated damages of **** per vehicle for any shortfall below the Minimum
Annual Volume of Ford Vehicles Acquired by Hertz in any Acquisition Year;
provided, however, no payment will be made if the shortfall is attributable to
the conditions described in Sections 6.2 or 6.3 or to an agreement in the
applicable Program Letter for Acquisitions below the Minimum Annual Volume. Such
payment shall be in lieu of all other rights and remedies.

8.2 Such liquidated damages shall be paid 15 days after the delivery of the
officer’s certificate required by Section 7 of this Agreement. Upon prior
written notice to Hertz, Ford may offset the amount of any such damages against
any payments then due or thereafter becoming due from Ford to Hertz subject to
the provisions of Section 24, without limiting any right or remedy Ford may have
to collect such liquidated damages from Hertz.

9. Option Allocation Agreements. Hertz agrees that so long as it purchases Ford
Vehicles that are subject to Ford’s Daily Rental Repurchase Program (one of the
Fleet Programs referenced in Paragraph 3 of this Agreement), Hertz will enter
into an Option Allocation Agreement in which the amount allocated to the
repurchase option shall equal the value, reasonably determined by Ford, of such
option. Each such agreement will provide that the parties will reflect the
allocations set forth therein in all federal, state and local income tax
returns.

[Advertising Provisions]

10. Advertising Program. The Advertising Program will be conducted in the United
States of America and will be conducted in such media or manner as Hertz may
select, provided that not more than 10% of the expense of the program per
Advertising Year will be in purely local advertising and not more than 15% of
the expense of the program per Advertising Year will be in collateral material,
such as direct mail literature, primarily associated with the Hertz # 1 Club
Gold and related programs. Hertz will have sole discretion and control over all
copy, art work, editorial matter, media and release dates for Eligible
Advertising. Hertz, in its discretion, may enter into vehicle advertising
agreements with other automotive manufacturers or brands in the United States
and in other countries.

10A. Hertz Licensee Program.

10A.1 Hertz agrees that in each Advertising Year it will develop a program to
promote the Acquisition of Ford Vehicles by Hertz Licensees (“Licensee
Acquisitions”) for rental use in the daily motor vehicle rental business in the
United States. Ford acknowledges that Hertz does not control the selection of
Vehicles Hertz Licensees Acquire for their rental fleets.

10A.2 Hertz will include Licensee Acquisitions in the applicable Annual
Acquisition Plan. The Licensee program will be reviewed with Ford prior to each
Acquisition Year and any concerns expressed by Ford will be considered by Hertz
prior to implementation. The Licensee program will permit Hertz Licensees the
opportunity to Acquire Ford Vehicles on terms that will allow them to derive
substantially the same benefit as agreed to between Ford and Hertz in the



--------------------------------------------------------------------------------



 



6

applicable Program Letter (allowing for any variations agreed to between Hertz
and Hertz Licensees). Hertz will be responsible for coordinating Licensee
Acquisitions with Ford, including forecasting Acquisitions, communications and
certain payments to Hertz Licensees.

11. Advertising Payment.

11.1 Subject to Section 11.2, Ford will pay one-half of the costs of the
Advertising Programs to the extent that it is considered Eligible Advertising
under Section 13.

     (a) Ford’s base advertising payment will be **** in the Advertising Year
ending on August 31, 2005 (the “2005 Advertising Year”). However, the parties
recognize that the quarterly payments for the 2005 Advertising Year were
calculated and paid by Ford in an amount provided in the prior agreement between
Ford and Hertz System, Inc.; the total payments to Hertz for the 2005
Advertising Year will be adjusted so that the amount paid is that specified in
this Section 11 and Section 12 of this Agreement.

     (b) For each of the Advertising Years indicated below, Ford’s base
advertising payment (“the Base Advertising Payment”) shall be an amount
calculated as follows:



  (1)   for the 2006 Advertising Year, an amount equal to **** multiplied by:
(i) a fraction, the numerator of which is the CPI for April 2005 and the
denominator of which shall be the CPI for April 2004, or (ii) ****, whichever is
smaller;     (2)   for the 2007 Advertising Year, an amount equal to the 2006
Base Advertising Payment multiplied by: (i) a fraction, the numerator of which
is the CPI for April 2006 and the denominator of which shall be the CPI for
April 2005, or (ii) ****, whichever is smaller;     (3)   for the 2008
Advertising Year, an amount equal to the 2007 Base Advertising Payment
multiplied by: (i) a fraction, the numerator of which is the CPI for April 2007
and the denominator of which shall be the CPI for April 2006, or (ii) ****,
whichever is smaller;     (4)   for the 2009 Advertising Year, an amount equal
to the 2008 Base Advertising Payment multiplied by: (i) a fraction, the
numerator of which is the CPI for April 2008 and the denominator of which shall
be the CPI for April 2007, or (ii) ****, whichever is smaller;     (5)   for the
2010 Advertising Year, an amount equal to the 2009 Base Advertising Payment
multiplied by: (i) a fraction, the numerator of which is the CPI for April 2009
and the denominator of which shall be the CPI for April 2008, or (ii) ****,
whichever is smaller.

As used herein, “CPI” means the United States Department of Labor’s Bureau of
Labor Statistics Revised Consumer Price Index for All Urban Consumers, or the
successor of such Index. The costs of the Advertising Programs shall include
Hertz’s direct costs, including costs of materials, of preparing and
distributing Hertz charge cards or Hertz-sponsored credit cards and related
materials (but not other costs of Hertz’s charge card department), of preparing
and distributing



--------------------------------------------------------------------------------



 



7

direct mail advertising material (advertising which is contemplated by this
Agreement), and of administering the Hertz advertising department.

11.2 In each Advertising Year covered by this Agreement, the advertising payment
to Hertz will be the Base Advertising Payment for the applicable Advertising
Year, adjusted as provided in Section 12 of this Agreement, provided that the
advertising payments to Hertz do not exceed 50% of the cost of Eligible
Advertising.

12. Value of Advertising Program to Ford. As it is the express purpose and
intent of the Advertising Program (and the payments provided thereunder) to
increase the demand for the rental of, and thereby increase the demand for the
purchase by retail buyers of, Ford Vehicles, it is the understanding and
agreement of the parties hereto that, during the 2005, 2006, 2007, 2008, 2009
and 2010 Advertising Years, and subject to the provisions of this Section 12 and
Section 8.1, Ford will not be required to pay Hertz any amounts under Section 11
if the number of Ford Vehicles Acquired in that Advertising Year is not at least
**** Ford Vehicles. Effective September 1, 2005, for the purposes of this
Section 12, the number of Ford Vehicles Acquired means the number of Ford
Vehicles Acquired in an Advertising Year for Hertz’s U.S. corporate fleet and
the fleets of independent businesses or individuals licensed by Hertz for the
daily car rental business in the United States as part of the Hertz System (the
“Hertz System Fleet”).

The payments to Hertz under Section 11 for each Advertising Year shall be:



  (1)   increased by **** for each Ford Vehicle Acquired for the Hertz System
Fleet in excess of **** Ford Vehicles in that Advertising Year, and     (2)  
reduced by **** for each Ford Vehicle Acquired for the Hertz System Fleet fewer
than **** Ford Vehicles, but at least **** Ford Vehicles, in that Advertising
Year.

13. Eligible Advertising. To be considered Eligible Advertising under the
Advertising Programs, advertising must:

a.     be published, or placed or controlled by Hertz or its affiliates; and

b.     indicate that Hertz features Ford Vehicles or refer only to Ford Vehicles
at least once in a phrase, such as “Hertz rents Fords and other fine cars” (or
in a manner with a leadership and influence value), and with a prominence that
is reasonably satisfactory to Ford, and without mention of any other vehicle
manufacturer; and

c.     where feasible, use or contain a pictorial representation of only a Ford
Vehicle approved by Ford, in a manner and with a prominence reasonably
satisfactory to Ford; and

d.     not contain any pictorial representation, trade name or endorsement of,
or testimonial to, any vehicle other than a Ford Vehicle, or any reference by
name to any vehicle manufacturer other than Ford , except as Ford may otherwise
consent; and

e.     comply with the provisions of Sections 15 and 16 hereof.



--------------------------------------------------------------------------------



 



8

14. Hertz to Place Advertising. Advertising that contains any pictorial
representation, trade name or endorsement of, or testimonial to, a Ford Vehicle,
or any reference by name to Ford or one of its affiliates shall be published,
placed, and controlled by Hertz or its affiliates. As used in this Agreement,
Hertz’s “affiliates” consist of its subsidiaries and other controlled
affiliates, and Ford’s “affiliates” exclude Hertz and its affiliates.

     At Ford’s request from time to time and upon not less than ten (10) days’
prior notice to Hertz, Hertz’s duly authorized officials shall meet with Ford
representatives at Hertz’s headquarters for the purpose of discussing the
Advertising Programs, particularly as they relate to Ford’s name and good will
or any of its trade or service marks. Hertz will use any such trade or service
marks only in strict accordance with written authorization received from Ford
and will in good faith, when not inconsistent with Hertz’s objectives, seek to
meet Ford’s other requests or objections. Major changes in Advertising Programs
and related strategies will be discussed with Ford in advance of implementation.

15. No Use of Ford in Script, Etc. Hertz will not use, and will use all
reasonable efforts to prevent the use by any Hertz Licensee, any advertising or
promotional materials that contain: the Ford script-in-oval trademark; the word
“Ford” or “Ford Motor Company” in script; or any statement that is detrimental
to Ford or to the good name of Ford, or to any product made or sold by Ford.

16. Pictures of Ford Vehicles. Ford will furnish to Hertz, from time to time,
pictorial representations of Ford Vehicles and Ford Vehicles for photo shoots
for use by Hertz in its Eligible Advertising. Each pictorial representation of a
Ford Vehicle used in Eligible Advertising originally released more than one
month after the public introduction of a new model of such Ford Vehicle will, if
practicable, be a pictorial representation of such new model. Hertz will treat
as Confidential Material (as defined in Section 27) all pictorial
representations of Ford Vehicles and all information and data disclosed by Ford
to Hertz hereunder as provided in Section 27.

17. No Copyright Violation. Hertz warrants that no Eligible Advertising or other
material released by Hertz or anyone under its control will contain any
reference to Ford or a Ford Vehicle that, to the best of Hertz’s knowledge,
violates the copyright or right of privacy of, or constitute a libel or slander
or actionable derogation of, or violate any legal or equitable right of, any
person or entity; and in all other respects Hertz agrees, in the performance of
its obligations hereunder, to comply with all laws, rules and regulations and
other legal requirements applicable to the performance of such obligations.
Hertz agrees to take reasonable steps to ensure that the Hertz Licensees are
aware of these obligations and will abide by them.

18. Indemnities. Hertz will indemnify and hold harmless Ford, its controlled
affiliates and its dealers from and against all claims, damages, liabilities,
losses, costs and expenses (including, without limitation, reasonable attorneys
fees) arising out of or connected with any advertising, promotion or publicity
released by Hertz or under Hertz’s control. Ford will indemnify and hold
harmless Hertz, its controlled affiliates and their licensees from and against
all claims, damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys fees) arising out of or connected with the
proper use, pursuant to this Agreement, of any pictorial representation,
information or data furnished by Ford hereunder.



--------------------------------------------------------------------------------



 



9

19. Competitive Rates and Copies. Hertz will use all reasonable efforts to
obtain all Eligible Advertising at competitive rates and charges and will notify
Ford in writing of the agency or agencies handling the same from time to time.
Hertz will furnish to Ford, upon request made not more than twice a year, copies
or examples of all Eligible Advertising materials (including, without
limitation, print advertisements, collateral material, mat services,
telecommunication material, and outdoor displays) prepared for Hertz or on
Hertz’s behalf and placed by or through its advertising agencies during the
month preceding such request.

20. Terms of Payment. Ford will pay Hertz, toward Ford’s share of the costs of
Eligible Advertising, as provided in Section 11 hereof, on the first business
day of each quarter (i.e., September 1, December 1, March 1 and June 1) in each
Advertising Year during the term hereof, one-quarter of the amount calculated by
adjusting the Base Advertising Payment for the applicable Advertising Year by
the amount provided in Section 12 for the number of Ford Vehicles to be Acquired
by Hertz as specified in the applicable Program Letter.

          a.     In no event will Ford be required hereunder to contribute:



  (i)   any portion of funds paid by Hertz Licensees (other than Hertz’s
affiliates) for local advertising, or     (ii)   any portion of funds used
directly or indirectly for tariffs, directories or rate sheets, to the extent
used to advertise vehicles other than Ford Vehicles, except as Ford may
otherwise consent, and

          b.     As soon as practicable after the end of each quarter of each
12 month period beginning January 1 and ending December 31 during the term of
this Agreement (“Calendar Year”), and as soon as practicable after the
termination of this Agreement, Hertz will deliver to Ford a statement in
reasonable detail for such quarter or for the final period preceding
termination, certified by Hertz’s treasurer, controller, or an assistant
treasurer or assistant controller, setting forth the amount spent or committed
by Hertz during said period for Eligible Advertising. Ford may at any time
proportionately reduce any quarterly payment if, during the year, the sum of its
quarterly payments thus far in such year substantially exceeds 50% of the cost
thus far for Eligible Advertising, and may continue such reduction as long as
such excess exists.

          c.     As soon as practicable at the end of each Calendar Year prior
to the termination hereof, and in no event later than April 1 of the following
Calendar Year, Hertz will deliver to Ford a statement in reasonable detail for
such Calendar Year, certified by its treasurer, controller, assistant treasurer
or assistant controller, setting forth receipts for and expenditures or
commitments made, charged or chargeable to said Calendar Year for Eligible
Advertising, and Hertz will pay to Ford or charge to the next quarterly payment
any excess of Ford’s payments in that Calendar Year over 50% of the total amount
expended or committed for Eligible Advertising for such Calendar Year. For this
purpose, Ford’s payments in any Advertising Year will be pro-rated equally over
each month in each Calendar Year as appropriate.



--------------------------------------------------------------------------------



 



10

          d.     Within a reasonable time after any termination of this
Agreement, Hertz will deliver to Ford a statement in reasonable detail,
certified by its treasurer, controller, assistant treasurer, or assistant
controller, setting forth its expenditures for Eligible Advertising during the
period between the first day of the Calendar Year in which such termination will
have occurred and the date of such termination, and also setting forth the
amount held in its advertising funds or the advertising funds of its affiliates
as of the date of termination of this Agreement, less all accrued liabilities
chargeable thereto, or commitments made as of said date, plus prepaid expenses
which may have been charged to such funds, such as for non-Ford components of
spectacular outdoor displays (which will have been amortized over the shorter of
the term of the applicable lease or five years from the date such display
commenced), which will be restored to such funds on a pro rata basis, plus the
amount, if any, by which expenditures are in excess of the limitations agreed
upon for local advertising and collateral material (herein sometimes called “the
termination date balance of such funds”) and Hertz will simultaneously with the
delivery of said statement to Ford, pay the portion of the termination date
balance of such funds which Ford has theretofore contributed, or Ford will pay
to the funds any sum so shown to be due, as the case may be.

21. Termination for Advertising Reducing Value of Advertising Program. Except as
otherwise specifically provided in this Agreement, if there is published, placed
or paid for by Hertz, anyone under its control, or any of its affiliates, any
advertising of any make of vehicle other than a Ford Vehicle which Ford believes
has reduced or may reduce the value to Ford or its affiliates of the Advertising
Programs provided hereunder, Ford will discuss such advertising with Hertz, in
meetings attended by persons with decision making authority, to attempt in good
faith to resolve the matter. Following such discussions, if any such matter is
not resolved to Ford’s satisfaction Ford in its sole discretion may terminate
this Agreement as of the end of any month by giving Hertz at least twenty
(20) days prior notice of termination. The publication by itself of advertising
of a make of vehicle other than a Ford Vehicle or a manufacturer other than Ford
does not give rise to Ford’s above right of termination under this Section 21;
any such termination must be based on the overall content of such advertising.
However, Ford shall have no right of termination with respect to advertising
published, placed, or paid for by any of Hertz’s licensees or any licensee of
any of its affiliates, unless such advertising is published or placed with the
approval or consent of Hertz or its affiliates.

[General Provisions]

22. Illegality of Agreement.

22.1 If any provision of this Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired, provided that if such action substantially alters the essence of this
Agreement, the parties will meet and confer in an attempt in good faith to
negotiate mutually agreeable changes in this Agreement.

22.2 If, following notice to Hertz and consultation with legal counsel to Hertz,
in the opinion of legal counsel to Ford, the enactment of a statute or a final
decision by a court or governmental agency of competent jurisdiction would
likely require Ford to make payments similar to the



--------------------------------------------------------------------------------



 



11

payment for Eligible Advertising to or for the benefit of Ford Dealers or
others, either party may terminate the provisions of this Agreement relating to
the Advertising Programs, effective immediately upon notice to the other party.
Upon such notice, neither party shall have further obligation to the other under
those provisions, except as to obligations that are due and payable as of the
date of partial termination. In addition, Hertz, at its option, may terminate
this Agreement, effective immediately upon notice to Ford, except as to
obligations that are due and payable and the obligation to purchase Ford
Vehicles scheduled for production as of the date of such notice of termination.

23. Right to Audit Hertz Records. Ford shall have the right, during the term of
this Agreement and for a period of twelve months after its termination, through
its duly authorized agents or representatives, to examine, copy and audit all
records of Hertz relating to its obligations under this Agreement at reasonable
times and intervals during normal business hours and upon ten days’ prior
written notice in order to verify Hertz’s compliance with such obligations. Such
records will include, without limitation, all documents of Hertz and such Hertz
Licensee information as Hertz may have in its custody pertaining to the
Advertising Programs and the Acquisition of Ford Vehicles by Hertz and Hertz
Licensees. Hertz agrees to retain all pertinent records and documents, including
journals and ledgers, which relate in any way to such Acquisition and
Advertising Programs for two Model Years prior to the current Model Year.

24. Right of Offset.

24.1 Immediately upon the failure of Ford, Ford Dealers or Ford Motor Credit
Company (and their successors or assigns) to receive timely payment of amounts
owed by Hertz or Entity with respect to the purchase of Ford Vehicles that, in
the aggregate, exceed ****, Ford shall have the following rights:

     (a) The right to offset against such unpaid amount plus any amounts which
Hertz or Entity may owe to Ford or Ford Dealers, any amounts which Ford may owe
to Hertz or Entity for the repurchase of Ford Vehicles, provided, the foregoing
shall in no way affect, modify or limit the obligations which Ford may owe to
the Collateral Agent under a Collateral Agency Agreement among Hertz Vehicle
Financing LLC, Hertz General Interest LLC, The Hertz Corporation, BNY Midwest
Trust Company, as a secured party, not in its individual capacity but solely as
Trustee, and BNY Midwest Trust Company, as Collateral Agent, Dated as of
September 18, 2002, as amended; and

     (b) The right to offset against such unpaid amount plus any amounts which
Hertz or Entity may owe to Ford or Ford Dealers, any and all amounts which Ford
or it subsidiaries or its affiliates may owe to Hertz or Entity for any reason,
provided, the foregoing shall in no way affect, modify or limit the obligations
which Ford may owe to the Collateral Agent under a Collateral Agency Agreement
among Hertz Vehicle Financing LLC, Hertz General Interest LLC, The Hertz
Corporation, BNY Midwest Trust Company, as a secured party, not in its
individual capacity but solely as Trustee, and BNY Midwest Trust Company, as
Collateral Agent, Dated as of September 18, 2002, as amended; and

     (c) The right to terminate shipment of and stop in-transit any Ford
Vehicles in the process of shipment for Acquisition by Hertz.



--------------------------------------------------------------------------------



 



12

24.2 Hertz, on behalf of itself, any entities it controls and any entities
providing services to it relating to the Acquisition or use of Ford Vehicles,
agrees that none of them will assert any interest in any Ford Vehicles adverse
to the ownership or security interests of Ford, any Ford Dealer, or Ford Motor
Credit Company prior to the payment in full for the Ford Vehicle. (Ford agrees
that Ford Vehicles titled to Hertz or Entity in the ordinary course of business
will not violate the terms of this Section 24.2, provided that Hertz does not
assert that such a title by itself creates any interest adverse to the ownership
or security interests of Ford, any Ford Dealer, or Ford Motor Credit Company
provided for herein.)

24.3 Prior to exercising its rights under this Section 24, Ford will confer with
Hertz and discuss its concerns raised by the failure to receive timely payment
of amounts owed and notify Hertz of actions Ford may take under this Section 24.

25. Entire Agreement. This Agreement contains the entire agreement among the
parties and supersedes any prior agreements and understandings, written and
oral, between Hertz and Ford with respect to the subject matter hereof.
Furthermore, the parties hereby agree that: (i) each of the (a) Ford/Hertz
Framework Supply Agreement, dated February 20, 1997, and as amended effective
September 1, 2004, between Ford and Hertz, and (b) the Advertising Agreement,
dated February 20, 1997, and as Amended and Restated effective September 1, 2004
between Ford and Hertz System, Inc. (clause (a) and (b) collectively, the
“Terminated Agreements”) are hereby terminated effective as of the date first
above written; (ii) neither Ford nor Hertz shall have any rights, title or
interest in, to and under and will have no obligation or liability, following
the date hereof, arising from or relating to, each of the Terminated Agreements
except with respect to the provisions of paragraph 13 of the Advertising
Agreement referred to in clause (i)(b) above and (iii) each of Ford and Hertz
unconditionally releases and discharges each other and their respective
affiliates, officers, directors, employees and representatives (collectively
“Releasees”) from any and all actions, causes of action, suits, debts, dues,
sums of money, controversies, agreements, damages, costs, judgments and demands
whatsoever, in law or equity, which either Ford or Hertz had, now has or
hereafter can, shall or may have against any of the Releasees, whether known or
unknown, relating to any period of time based upon, relating to or in connection
with the Terminated Agreements except with respect to the provisions of
paragraph 13 of the Advertising Agreement referred to in clause (i)(b) above.
This Agreement may not be changed in any way except by a writing signed and
delivered by the duly authorized representatives of Ford and Hertz.

26. Notices. Any notice, consent, approval or other communication required or
permitted hereunder shall be in writing, shall be transmitted given by
registered or certified United States Mail or by express mail courier service,
and shall be deemed given when deposited in the mail, postage prepaid and
addressed as follows:

(a)     if to Ford:

Ford Motor Company
Regent Court Building
16800 Executive Plaza Drive Dearborn, MI 48126
Attention: Executive Director
          Rental, Lease and Remarketing Operations

with a copy to:

Ford Motor Company
Office of the Secretary
One American Road
Dearborn, Michigan 48126; and



--------------------------------------------------------------------------------



 



13

(b)     if to Hertz or Entity:

The Hertz Corporation
225 Brae Blvd.
Park Ridge, NJ 07656
Attention: Chairman of the Board and Chief Executive Officer

Such addresses may be changed by notice given in like manner.

27. Confidentiality. This Agreement, or any part of the contents hereof, and all
records, statements and matters relating hereto including information obtained
or provided by one party to the other, including information provided pursuant
to Sections 16 [advance pictures of vehicles for advertising] and 23 [right to
audit records of Hertz] (collectively “Confidential Material”) shall be treated
as confidential and each of the parties shall take or cause to be taken the same
degree of care in preventing disclosure of the Confidential Material as it does
with its own confidential trade or business information. Further, except as may
otherwise be required by law or by subpoena or civil investigative demand,
neither party shall provide the Confidential Material, or any part thereof, to
any other person or legal entity, without the prior written consent of the
other, which consent shall not be withheld unreasonably. In disclosing the
Confidential Material to any person or legal entity, the disclosing party will
impose on the receiving party the same degree of confidentially and care that
the parties have undertaken in the first sentence of this Section or, in the
case of Confidential Material supplied to any person or governmental agency
pursuant to subpoena or civil investigative demand, requirement of the
Securities and Exchange Commission or similar request, the disclosing party will
seek an appropriate protective order or confidential treatment, and will use its
best efforts to assure that the receiving party or entity returns all copies of
all the Confidential Material that shall have been furnished to it, promptly
after the receiving party or entity shall have completed its required analysis
or review of such Confidential Material.

28. Michigan Law. This Agreement shall in all respects be governed by and be
construed in accordance with the laws of the State of Michigan without giving
effect to the principles of conflicts of laws thereof. Any litigation regarding
this Agreement shall be brought only in the United States District Court in
Detroit, Michigan. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any such litigation in that Court, and agree
not to plead or claim that such litigation has been brought in an inconvenient
forum. Neither party shall be liable for any special, incidental, consequential
or punitive damages caused by or arising out of any performance or
non-performance of this Agreement.

29. Dispute Resolution. If a dispute arises between the parties relating to this
Agreement, the following procedure shall be implemented before either party
pursues other available remedies



--------------------------------------------------------------------------------



 



14

except that either party may seek injunctive relief from a court where
appropriate in order to maintain the status quo while this procedure is being
followed:

     (a) The parties shall hold a meeting promptly, attended by persons with
decision-making authority regarding the dispute, to attempt in good faith to
negotiate a resolution of the dispute; provided, however, that no such meeting
shall be deemed to vitiate or reduce the obligations and liabilities of the
parties hereunder or be deemed a waiver by a party hereto of any remedies to
which such party would otherwise be entitled hereunder.

     (b)     If, within 30 days after such meeting, the parties have not
succeeded in negotiating a resolution of the dispute, they agree to submit the
dispute to mediation in accordance with the then-current Model Procedure for
Mediation of Business Disputes of the CPR Institute for Dispute Resolution and
to bear equally the costs of the mediation.

     (c) The parties will jointly appoint a mutually acceptable mediator,
seeking assistance in such regard from the CPR Institute for Dispute Resolution
if they have been unable to agree upon such appointment within 20 days from the
conclusion of the negotiation period.

     (d)     The parties agree to participate in good faith in the mediation and
negotiations related thereto for a period of 30 days. If the parties are not
successful in resolving the dispute through the mediation, then the parties
agree to submit the matter to binding arbitration in accordance with the CPR
Institute for Dispute Resolution Rules for Non-Administered Arbitration of
Business Disputes, by a sole arbitrator.

     (e) Mediation or arbitration shall take place in the City of Dearborn,
Michigan or Park Ridge, New Jersey or such other location agreed to by the
parties. The substantive and procedural law of the State of Michigan shall apply
to the proceedings. Equitable remedies shall be available in any arbitration.
Punitive damages shall not be awarded. This clause is subject to the Federal
Arbitration Act, 9 U.S.C.A. § 1 et seq. and judgment upon the award rendered by
the Arbitrator, if any, may be entered by a court as provided in Section 28.

30. Termination.

30.1 Ford and Hertz may terminate this Agreement upon mutual agreement at any
time.

30.2 In addition to the right of termination in Section 21, the non-breaching
party may terminate this Agreement if the other party shall materially breach
any material representation, warranty, covenant or obligation contained in this
Agreement, and such other party shall fail to cure such breach, if capable of
cure, within 90 days after the date written notice specifying the nature of such
breach is received by it from the non-breaching party (or such longer period of
time if permitted by the non-breaching party in writing).

30.3 A party may terminate this Agreement effective immediately by giving
written notice to the other party in the event the other party is adjudged
insolvent or bankrupt, or upon the institution of any proceeding by or against
the other party (and, in the latter case, not dismissed within 30 days) seeking
relief, reorganization or arrangement under any Law relating to insolvency, or
for the making of any assignment for the benefit of creditors, or upon the



--------------------------------------------------------------------------------



 



15

appointment of a receiver, liquidator or trustee of any substantial part of the
other party’s property or assets, or upon liquidation, dissolution or winding up
of the other party’s business.

30.4 Termination or expiration of this Agreement shall not affect either party’s
obligations in existence on or prior to the effective date of the termination or
expiration or obligations that arise upon termination or expiration.

30.5 The provisions set forth in Sections 8, 15, 17, 18, 23, 24, 27 and 29 of
this Agreement shall survive the termination or expiration of this Agreement to
the extent required for their full observance and performance.

31. Failure to Perform due to Strike, etc. Excused. Other than payment
obligations, if the failure of either party to fulfill its obligations within
the time periods set forth in this Agreement, arise because of circumstances
such as acts of God, acts of government, floods, fires, explosions, accidents,
strikes or other labor disturbances, wars, civil insurrection, sabotage, nuclear
or environmental disaster or other similar circumstances wholly outside the
control of the defaulting Party (collectively, “Force Majeure Event”), then such
failure shall be excused hereunder for the duration of such Force Majeure Event.
In the event a Force Majeure Event continues for more than thirty calendar days,
the parties will commence negotiations in an effort to agree on modifications to
this Agreement permitting both parties to continue without substantial penalty.

32. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which taken together will constitute one
and the same instrument.

33. Waivers and Extensions. The parties to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
signed by such party, and specifically refers to this Agreement. Waivers may be
made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision will be deemed a waiver of any preceding or
succeeding breach thereof nor of any other agreement or provision. No waiver or
extension of time for performance of any obligations or acts will be deemed a
waiver or extension of the time for performance of any other obligations or
acts.

34. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Hertz and Ford and their respective successors and assigns;
provided, however, no assignment of the obligations of Hertz or Ford hereunder
shall release Hertz or Ford, as assignor, from the performance of its
obligations for the remainder of the term of this Agreement following any
assignment. This Agreement and the rights, duties and obligations contained in
it may not be assigned by a party without the prior written consent of the other
party, provided the other party receives at least 30 days notice of the proposed
assignment and its terms. Information reasonably requested from the proposed
assignor or assignee will be provided at least 10 business days prior to the
date any consent is due.



--------------------------------------------------------------------------------



 



16

35. Headings. The paragraph headings herein are included for convenience of
reference only and shall not be deemed a part of this Agreement.

     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement,
effective as of the day and year first above written.

              FORD MOTOR COMPANY   THE HERTZ CORPORATION
 
           
 
           
By:
       /s/ S. G. Lyons   By:        /s/ Craig R. Koch
 
 
 
     
 
 
           
Its:
       Group Vice President   Its:        Chairman of the Board and Chief
 
               Executive Officer
 
           
 
            HERTZ GENERAL INTEREST, LLC        
 
           
 
           
By:
       /s/ Paul J. Siracusa        
 
 
 
       
 
           
Its:
       President        

